internal_revenue_service number release date index number ---------------------- -------------- ----------------------------------- ---------------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------------ telephone number ---------------------- refer reply to cc fip b01 plr-128484-12 date date legend trust subsidiary company manager firm state a state b state c year year year year year ----------------------------------- ------------------------- ---------------------------------------- ------------------------- -------------------------------------------------------- ------------------------- ---------------------------------------------------- ------------------------- ------------------------- -------------- ----------------- ----------- ------- ------- ------- ------- ------- plr-128484-12 year date date date date date date date date a b ------- -------------------- ----------------- ---------------------------- ---------------------- --------------------------- --------------------------- -------------------- -------------------- ---- --- dear --------------- - this responds to a letter dated date and subsequent correspondence submitted on behalf of trust and subsidiary trust requests an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make an election under sec_856 of the internal_revenue_code code to be treated as a real_estate_investment_trust reit for the tax_year ending on date in addition trust and subsidiary request an extension of time under sec_301_9100-1 and sec_301_9100-3 to jointly file an election for subsidiary to be treated as a taxable_reit_subsidiary of trust under sec_856 effective as of date facts trust was formed as a state a corporation in year to make investments in timberland properties trust attracted investors through a private_placement offering using a reit organizational structure upon successful completion of its offering trust contributed the proceeds to company in exchange for an a percent interest company was formed as a state a limited_liability_company in year company is the actual owner of the timberland properties on receipt of the proceeds from trust company acquired timberland properties in state c and state b in year and year plr-128484-12 company disposes of timber located on the acquired properties through transactions structured as pay-as-cut contracts where the buyer purchases timber only as it is harvested company entered into these pay-as-cut contracts with its wholly owned subsidiary subsidiary and reports related_income from the sale of eligible timber under sec_631 where the one year holding_period has been satisfied subsidiary harvests the timber and sells the resulting logs to unrelated purchasers manager is a state b limited_liability_company organized in year manager has a history of managing timberland properties and is the manager of trust and company manager owns a b percent equity_interest in company subsidiary is a state a limited_liability_company organized in year at the time of subsidiary's organization subsidiary filed form_8832 entity classification election and elected to be taxed as a corporation subsidiary was specifically created to be the taxable_reit_subsidiary of trust trust's private_placement memorandum ppm reflects that trust will be taxed as a c_corporation for an initial period of at least one year following the initial acquisition of timber properties and that after this initial period trust will make an election under sec_856 to be treated as a reit in year after trust's initial timberland acquisition trust engaged a public accounting firm firm as its return preparer and tax advisor in late year firm began discussions with trust regarding trust's reit election timeline notwithstanding the timeline described in trust's ppm firm suggested that trust make its initial reit election under sec_856 for trust's year tax_year ending december year and trust agreed it might be appropriate for it to make its initial reit election sooner than reflected in its ppm accordingly trust organized subsidiary on date on date trust and subsidiary jointly filed form_8875 taxable_reit_subsidiary election trust timely filed its federal_income_tax return for year by date notwithstanding firm's suggestion to make its initial reit election in year trust filed form_1120 for its year and year tax years subsequently miscommunications occurred between representatives of firm and trust and as a result firm did not prepare a new taxable_reit_subsidiary election for trust and subsidiary to file for year more specifically near the end of year it became apparent to firm that a representative of trust had provided a representative of firm incorrect information regarding the year anticipated timber harvest trust represents that during the year tax_year trust intentionally avoided the sale of timber from newly acquired timber property and had actively monitored trust's income and asset tests pursuant to sec_856 during the year tax_year to ensure plr-128484-12 compliance with the reit provisions for the year tax_year firm and trust discussed the status of the reit and taxable_reit_subsidiary elections and trust inquired whether automatic relief was available for a late-filed taxable_reit_subsidiary election trust was informed that automatic relief was unavailable on date trust and subsidiary jointly filed a second taxable_reit_subsidiary election to be effective ---------------------- firm prepared the trust's tax_return for year using form_1120 on date the return was electronically filed during the tax_return preparation trust received from its shareholders investors very strong negative feedback concerning the delay in its anticipated reit election because the delay was contrary to the prior representations made to investors as a result trust began looking for other remedies to correct the delay in making the reit election on or about date trust filed an amended_return for the year tax_year by filing form 1120-reit in which return trust checked the box to identify its return as its amended_return filed with respect to year furthermore with respect to the election under sec_856 of the code trust makes the following additional representations the request for relief was filed by trust before the failure to make the regulatory election was discovered by the service granting the relief will not result in trust having a lower tax_liability in the aggregate for all years to which the regulatory election applies than trust would have had if the election had been timely made taking into account the time_value_of_money trust did not seek to alter a return position for which an accuracy- related penalty has been or could have been imposed under sec_6662 of the code at the time trust requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences trust did not choose to not file the election moreover with respect to the election under sec_856 of the code trust and subsidiary make the following additional representations the request for relief was filed by trust and subsidiary before the failure to make the regulatory election was discovered by the service granting the relief will not result in trust or subsidiary having a lower tax_liability in the aggregate for all years to which the regulatory election plr-128484-12 applies than that they would have had if the election had been timely made taking into account the time_value_of_money trust and subsidiary did not seek to alter a return position for which an accuracy-related_penalty has been or could have been imposed under sec_6662 of the code at the time they requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences trust and subsidiary did not choose to not file the election in addition affidavits on behalf of trust and subsidiary were provided with the submission as required by sec_301_9100-3 of the procedure and administration regulations law and analysis sec_856 of the code provides that a corporation trust or association shall not be considered a reit for any taxable_year unless it files with its return for the taxable_year an election to be a reit or has made such election for a previous taxable_year and such election has not been terminated or revoked pursuant to sec_1 b the election shall be made by computing taxable_income as a reit in its return for the first taxable_year for which it desires the election to apply sec_856 of the code provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a taxable_reit_subsidiary to be eligible for treatment as a taxable_reit_subsidiary sec_856 provides that the reit must directly or indirectly own stock in the corporation and the reit and the corporation must jointly elect such treatment the election is irrevocable once made unless both the reit and the subsidiary consent to its revocation in addition the election and the revocation may be made without the consent of the secretary in announcement 2001_1_cb_716 the internal_revenue_service service announced the availability of form_8875 taxable_reit_subsidiary election according to the announcement this form is to be used for tax years beginning after for eligible entities to elect treatment as a taxable_reit_subsidiary the instructions to form_8875 provide that the subsidiary and the reit can make the election at any time during the tax_year the instructions further provide that the effective date of the election cannot be more than months and days prior to the date of filing the elections or more than months after the date of filing the election if no date is specified on the form the election is effective on the date the form is filed with the service officers of both the reit and the taxable_reit_subsidiary must jointly sign the form which is filed with the irs service_center in ogden utah plr-128484-12 sec_301_9100-1 of the income_tax regulations provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i sets forth rules that the internal_revenue_service generally will use to determine whether under the particular facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based on the information submitted and representations made we conclude that trust has satisfied the requirements for granting a reasonable extension of time to elect under sec_856 to be treated as a reit for its year tax_year ending on date accordingly the election of reit status that was made on the form 1120-reit trust filed on or about date for its year tax_year will be considered as timely made moreover we conclude that trust and subsidiary have shown good cause for granting a reasonable extension of time to file an election under sec_856 for subsidiary to be treated as a taxable_reit_subsidiary of trust we further conclude that date which is the date on which trust and subsidiary intended the election to be effective is the effective date of the election this ruling is limited to the timeliness of the filing of trust's election under sec_856 of the code and trust's and subsidiary's election under sec_856 of the code this ruling’s application is limited to the facts representations code sections and regulations cited herein no opinion is expressed with regard to whether trust otherwise qualifies as a reit or whether subsidiary otherwise qualifies as a taxable_reit_subsidiary of trust under subchapter_m of the code plr-128484-12 no opinion is expressed with regard to whether the tax_liability of trust or subsidiary is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect except as specifically provided otherwise no opinion is expressed on the federal_income_tax consequences of the transaction described above this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the terms of a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives sincerely diana imholtz diana imholtz chief branch associate chief_counsel financial institutions products
